Case 2:16-cv-14050-MAG-RSW ECF No. 167 filed 11/19/18                  PageID.8406       Page 1 of 3
  


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                Plaintiff,
                                                             Case No. 16-cv-14050
 v.
                                                             HON. MARK A. GOLDSMITH
 QUICKEN LOANS, INC.,

             Defendant.
 _____________________________________/
  
 ORDER GRANTING THE GOVERNMENT’S MOTION FOR A PROTECTIVE ORDER
                           (Dkt. 165)

        This matter is before the Court on the Government’s motion for a protective order (Dkt.

 165), to protect against disclosure of certain materials sought by Defendant Quicken Loans related

 to two Government experts, Dawn Molitor-Gennrich and Julie Shaffer. For the following reasons,

 the Court grants the motion.

        First, regarding Molitor-Gennrich, Quicken seeks “the raw material she started her work

 with,” which Quicken claims includes “documents and summaries gathered or created by four

 independent contractors about the 35 appraisals she was eventually to pass judgment on.” Def.

 Resp. at 4-5 (Dkt. 166). The Government argues that Molitor-Gennrich has not failed to produce

 any work papers; that she only deleted duplicates of maps and images from the files in questions;

 and that she did not, in forming her testimonial opinions, rely on any information beyond that

 which has already been provided. Pl. Mot. at 4-5 (Dkt. 165). Quicken responds that it is entitled

 to see and question Molitor-Gennrich “about all factual information she considered for the 35 loans

 discussed in her report.” Def. Resp. at 5.




                                                 1 
  
Case 2:16-cv-14050-MAG-RSW ECF No. 167 filed 11/19/18                    PageID.8407       Page 2 of 3
  


        The Court grants the motion as to Molitor-Gennrich. She stated in her declaration that she

 has no workpapers or materials relied on for her testimonial opinions that were not attached to her

 amended expert report, and that she only deleted duplicate maps and images from the reports that

 she considered in forming her opinion. See Molitor-Gennrich Decl., Ex. 4 to Pl. Mot., ¶¶ 6-8 (Dkt.

 165-4). Quicken has provided no reason to doubt the accuracy and veracity of her statements.

 Therefore, the Court accepts them and grants this aspect of the motion.

        As for Shaffer, Quicken purports to seek her “notes” and those of her staff in preparing

 Shaffer’s expert opinion regarding certain loans. Def. Resp. at 2. But Shaffer does not refer to

 any notes in her deposition. She used the term “work papers,” which Quicken claims is something

 different from the loan origination files that were reviewed and the initial write-ups of Shaffer’s

 staff. Def. Resp. at 3. Shaffer, however, says what she meant by “work papers” was just that plus

 her ultimate report. See Shaffer Decl., Ex. 5 to Pl. Mot., ¶ 3 (Dkt. 165-5). Having reviewed the

 deposition transcript excerpts, the Court concludes that Shaffer’s explanation is plausible, given

 that (i) Quicken’s counsel did not elicit a definition of work papers from Shaffer at the deposition,

 and (ii) Shaffer did not make any clear statement that there existed papers beyond what she later

 delineated with greater specificity in her declaration.      Thus, Quicken’s request is properly

 understood as being limited to the initial writeups of Shaffer and her staff.

        With the amendment of Federal Rule of Civil Procedure 26 in 2010, greater protection was

 afforded documents generated by experts, at least to the extent that they are drafts of reports. See

 Fed. R. Civ. P. 26(b)(4)(B) (“Rules 26(b)(3)(A) and (B) protect drafts of any report or disclosure

 required under Rule 26(a)(2), regardless of the form in which the draft is recorded.”); see also

 Republic of Ecuador v. Bjorkman, No. 11-01470, 2013 WL 50430 (D. Colo. Jan. 3, 2013)

 (“[A]ctual drafts of expert reports, whether authored by Bjorkman or his co-authors or staff, are



                                                   2 
  
Case 2:16-cv-14050-MAG-RSW ECF No. 167 filed 11/19/18                     PageID.8408        Page 3 of 3
  


 protected and need not be produced.”). While “notes” of an expert do not generally enjoy work

 product protection, Wenk v. O’Reilly, No. 12-474, 2014 WL 1121920 at *4 (S.D. Ohio March 20,

 2014), and factual matters such as results of tests performed by the expert’s staff contained in pre-

 final report analyses are also generally discoverable, Natural Resources Defense Council, Inc. v.

 Illinois Power Resources Generating, LLC, No. 13-1181, 2018 WL 3414319 (C.D. Ill. July 13,

 2018), drafts of reports, authored by the expert or the expert’s staff, remain protected.

        Shaffer characterizes the documents that Quicken requests as “drafts of the write-ups

 generated by my team and me.” Shaffer Decl. ¶ 3. Without more in the record, these would appear

 to be drafts for the expert report. There is nothing in the record to suggest that these drafts contain

 the kind of factual matter, such as expert-staff testing results, that might be discoverable. Without

 any countervailing facts, the Court finds that these documents are protectible from discovery.

        For these reasons, the Government’s motion is granted.

        SO ORDERED.

 Dated: November 19, 2018                               s/Mark A. Goldsmith
        Detroit, Michigan                               MARK A. GOLDSMITH
                                                        United States District Judge


                                  CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on November 19, 2018.

                                                        s/Karri Sandusky
                                                        Case Manager




                                                   3 
  
